Exhibit 10.1

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount:  Up to $1,000,000.00 November 1, 2017

 

Global Partner Acquisition Corp., a Delaware corporation (“Maker”), promises to
pay to the order of Global Partner Sponsor I LLC or its registered assigns or
successors in interest or order (“Payee”), the principal sum of up to One
Million Dollars ($1,000,000.00) in lawful money of the United States of America,
on the terms and conditions described below.  All payments on this Note (unless
the full principal and the Capital Commitment Fee (as hereinafter defined) are
converted pursuant to Section 17 below) shall be made by check or wire transfer
of immediately available funds to such account as Payee may from time to time
designate by written notice in accordance with the provisions of this Note.

 

1.Repayment. The principal balance of this Note and the Capital Commitment Fee
shall be payable on the earliest to occur of (i) the date on which Maker
consummates its initial business combination, (ii)  February 28, 2018, and (iii)
the date that the winding up of Maker is effective (such date, the “Maturity
Date”). The principal balance and Capital Commitment Fee may not be prepaid
without Payee’s written consent.

 

2.Interest. This Note shall be non-interest bearing.

 

3.Capital Commitment Fee. In consideration of its agreement to commit to loan
Maker up to One Million Dollars ($1,000,000.00), Maker agrees to pay to Payee a
capital commitment fee in the amount of Fifty Thousand Dollars ($50,000.00)(the
“Capital Commitment Fee”).

 

4.Drawdown Requests. Payee, in its sole and absolute discretion, may fund up to
One Million Dollars ($1,000,000.00) for costs reasonably related to Maker’s
consummation of an initial business combination. The principal of this Note may
be drawn down from time to time until the date on which Maker consummates its
initial business combination, upon written request from Maker to Payee (each, a
“Drawdown Request”); provided that Maker shall not request a drawdown of more
than Five Hundred Thousand Dollars ($500,000) prior to the execution of a
definitive merger agreement relating to the initial business combination. Each
Drawdown Request must state the amount to be drawn down, and must be in
multiples of not less than Two Hundred Fifty Thousand Dollars ($250,000) unless
agreed upon by Maker and Payee. Payee, in its sole discretion, shall fund each
Drawdown Request no later than five (5) business days after receipt of a
Drawdown Request; provided, however, that the maximum amount of drawdowns
collectively under this Note shall not exceed One Million Dollars
($1,000,000.00). Once an amount is drawn down under this Note, it shall not be
available for future Drawdown Requests even if prepaid. Except as set forth
herein, no fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker.

 

5.Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, then to the payment of the Capital Commitment Fee,
and finally to the reduction of the unpaid principal balance of this Note.

 



1

 

 

6.Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note or the Capital Commitment Fee within five (5)
business days of the Maturity Date.

 

(b) Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

  7. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 6(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, the Capital
Commitment Fee and all other amounts payable hereunder, shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the documents evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 6(b) and
6(c) hereof, the unpaid principal balance of this Note, the Capital Commitment
Fee and all other amounts payable hereunder, shall automatically and immediately
become due and payable, in all cases without any action on the part of Payee.

 

8. Priorities. Maker and Payee acknowledge that Maker is the obligor under
certain other promissory notes to Payee (the “Other Notes”). Notwithstanding
anything to the contrary in the Other Notes, Maker and Payee agree that (i) if
the Maturity Date pursuant to this Note occurs by reason of the consummation of
the initial business combination, Maker shall repay all amounts due and payable
under this Note in priority to the repayment of the Other Notes, (ii) if the
Maturity Date pursuant to this Note occurs for any reason other than the
consummation of the initial business combination, Maker shall repay all amounts
due and payable under this Note and the Other Notes pari passu based upon the
respective amounts due and payable under this Note and the Other Notes.

 

9. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

10. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 



 2 

 

 

11. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party.  Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

12. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

13. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14. Trust Waiver.  Notwithstanding anything herein to the contrary, Payee hereby
waives any claim in or to any distribution of or from the trust account (the
“Trust Account”) established in connection with Maker’s initial public offering
(the “IPO”), and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any claim against the Trust Account for any reason whatsoever;
provided, however, that on the Maturity Date, Maker shall repay the principal
balance of this Note and the Capital Commitment Fee out of the proceeds released
to Maker from the Trust Account.

 

15. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee.

 

16. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

17. Conversion.

 

(a) At Payee’s option, at any time prior to payment in full of the principal
balance of this Note and the Capital Commitment Fee, Payee may elect to convert
all or any portion of the unpaid principal balance of this Note and/or the
Capital Commitment Fee into that number of shares of common stock (the
“Conversion Shares”) equal to: (x) the portion of the principal amount of this
Note and/or Capital Commitment Fee being converted pursuant to this Section 17,
divided by (y) $10.00, rounded up to the nearest whole number of shares. The
Conversion Shares, and any other equity security of Maker issued or issuable
with respect to the foregoing by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, amalgamation,
consolidation or reorganization, shall be entitled to the registration rights
set forth in Section 18 hereof.

 

(b) Upon any complete or partial conversion of the principal amount of this Note
and Capital Commitment Fee, (i) such principal amount and Capital Commitment Fee
shall be so converted and such converted portion of this Note shall become fully
paid and satisfied, (ii) Payee shall surrender and deliver this Note, duly
endorsed, to Maker or such other address which Maker shall designate against
delivery of the Conversion Shares, (iii) Maker shall promptly deliver a new duly
executed Note to Payee in the principal amount and Capital Commitment Fee that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall, at the direction of
Payee, deliver to Payee (or its members or their respective affiliates) (Payee
or such other persons, the “Holders”) the Conversion Shares, which shall bear
such legends as are required, in the opinion of counsel to Maker or by any other
agreement between Maker and Payee and applicable state and federal securities
laws.

 

(c) The Holders shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Conversion Shares upon conversion
of this Note pursuant hereto; provided, however, that the Holders shall not be
obligated to pay any transfer taxes resulting from any transfer requested by the
Holders in connection with any such conversion.

 



 3 

 

 

(d) The Conversion Shares shall not be issued upon conversion of this Note
unless such issuance and such conversion comply with all applicable provisions
of law.

 

18. Registration Rights.

 

(a) Reference is made to that certain Registration Rights Agreement between
Maker and the parties thereto, dated as of July 29, 2015 (the “Registration
Rights Agreement”). All capitalized terms used in this Section 18 shall have the
same meanings ascribed to them in the Registration Rights Agreement.

 

(b) The Holders shall be entitled to one Demand Registration, which shall be
subject to the same provisions as set forth in Section 2.1 of the Registration
Rights Agreement.

 

(c) The Holders shall also be entitled to include the Conversion Shares in
Piggyback Registrations, which shall be subject to the same provisions as set
forth in Section 2.2 of the Registration Rights Agreement; provided, however,
that in the event that an underwriter advises Maker that the Maximum Number of
Securities has been exceeded with respect to a Piggyback Registration, the
Holders shall not have any priority for inclusion in such Piggyback
Registration.

 

(d) Except as set forth above, the Holders and Maker, as applicable, shall have
all of the same rights, duties and obligations set forth in the Registration
Rights Agreement.

  

[Signature Page Follows]

 

 4 

 



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  GLOBAL PARTNER ACQUISITION CORP.       By:  /s/ Paul Zepf   Name: Paul Zepf  
Title: Chief Executive Officer

 

5



 

 

 

 

 

